      Case 4:18-cr-00575 Document 280 Filed on 09/03/20 in TXSD Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

                                       §
In Re Grand Jury Investigation         §         NO. MC16-1947
                                       §

                                     AND

United States Of America               §
                                       §
VS.                                    §         NO. 4:18-CR-00575-1
                                       §
Jack Stephen Pursley                   §

                        UNOPPOSED
  MOTION TO UNSEAL ALL DOCUMENTS FILED IN CAUSE NO.
 MC16-1947 AND TO INCLUDE THEM IN THE RECORD ON APPEAL
                 IN CAUSE NO. 4:18-CR-00575-1

TO THE HONORABLE JUDGE SIM LAKE AND LYNN N. HUGHES, UNITED
STATES DISTRICT JUDGES:

       COMES NOW JACK STEPHEN PURSLEY, by and through his counsel of

record on appeal (from his conviction in Cause No. 4:18-CR-00575-1) and presents

this unopposed motion to unseal the pleadings in Cause No. MC16-1947 so that they

may be included in the record on appeal in Cause No. 4:18-CR-00575-1, and would

respectfully show the following:

                                       I.

       On or about August 23, 2016, the government filed an exparte application,

supported by a Declaration of Internal Revenue Service Special Agent Stephen
       Case 4:18-cr-00575 Document 280 Filed on 09/03/20 in TXSD Page 2 of 7




Caivano in Cause No. MC16-1947. The application, which undersigned counsel has

never seen, apparently sought an order suspending the statute of limitations under the

authority of 18 U.S.C. Section 3292. Because that exparte application related to a

then pending grand jury investigation of Jack Stephen Pursley, it was filed under seal

and remains under seal to this date.

        On or about August 24, 2016, the Honorable Sim Lake entered an order

granting the government's exparte application and suspending the statute of

limitations under 18 U.S.C. Section 3292.

        Over two years later, on September 20, 2018, Jack Stephen Pursley was

indicted in Cause No. 4:18-CR-00575-1. During the course of the proceedings in

Cause No. 4:18-CR-00575-1, Judge Lake's order of August 24, 2016 was the subject

of various defensive motions (written and oral, as well as responses by the

government, written and oral).1 From what undersigned counsel has seen to date, the

apparent basis of the denial of Pursley's defensive motions (including a requested jury

instruction on the statute of limitations) was the reliance by Judge Hughes upon Judge

Lake's order of August 24, 2016.

        However, to date, undersigned has not been able to locate a copy of the actual


   1
    Mr. Pursley was represented by different counsel in the pretrial and trial stages
in Cause No. 4:18-cr-00575-1.

                                           2
      Case 4:18-cr-00575 Document 280 Filed on 09/03/20 in TXSD Page 3 of 7




pleadings (or Judge Lake's order) from Cause No. MC16-1947 anywhere in the

voluminous pleadings filed by both parties in Cause No. 4:18-CR-00575-1,2 although

the ex parte application and declaration and Judge Lake's order are most certainly

referred to (both in the pleadings, pretrial hearing(s) and at trial).

       Jack Stephen Pursley has been convicted and sentenced. On August 26, 2020,

undersigned counsel timely filed a notice of appeal. The appeal has been assigned

Cause No. 20-20454 in the United States Court of Appeals. In due course, the record

on appeal will be consecutively numbered and made available to counsel for Pursley

and the government.

       Because undersigned counsel has been alerted to the issue that the extension

of the statute of limitations granted by Judge Lake's order of August 24, 2016 (and

the attendant ramifications of that order on proceedings during Pursley's criminal

case) needs to be reviewed (potentially as the sole issue on appeal), this motion is

being filed. In a nutshell, all documents filed in Cause No. MC16-1947, as well as the

docket sheet, should be unsealed and ordered to be filed in Cause No. 4:18-CR-

00575-1.

       Undersigned counsel has conferred with counsel for the government (Mr. Sean


  2
    This is based on undersigned counsel's initial (and non-exhaustive) review of the
pleadings filed in Cause No. 4:18-CR-00575-1.

                                            3
    Case 4:18-cr-00575 Document 280 Filed on 09/03/20 in TXSD Page 4 of 7




Beaty) who has authorized undersigned counsel to represent to both Judge Lake and

Judge Hughes that the government is not opposed to the relief requested herein. Mr.

Beaty also informed undersigned counsel that he does not believe there was a hearing

held in Cause No. MC16-1947, but undersigned cannot independently confirm his

belief inasmuch as the docket sheet in Cause No. MC16-1947 is sealed (and

undersigned counsel cannot access it via pacer or the Southern District's electronic

filing system). If in fact there was a hearing in Cause No. MC16-1947, undersigned

counsel must also contact the appropriate court reporter to make financial

arrangements to transcribe it and designate it on a transcript order form.

      The relief sought herein is being requested to ensure that the appellate record

is complete so that Mr. Pursley can hopefully be afforded effective assistance of

counsel on appeal. This motion is being filed in both of these cause numbers and

there are two separate orders, one order for Judge Lake and a separate order for Judge

Hughes.

      WHEREFORE, PREMISES CONSIDERED, Jack Stephen Pursley respectfully

prays that the relief requested herein be granted.

                                       Respectfully submitted,

                                       /s/David L. Botsford
                                       DAVID L. BOTSFORD
                                       State Bar No. 02687950

                                          4
    Case 4:18-cr-00575 Document 280 Filed on 09/03/20 in TXSD Page 5 of 7




                                     Botsford & Roark
                                     1307 West Avenue
                                     Austin, Texas 78701
                                     512/479-8030 (Tel)
                                     512/479-8040 (Fax)

                     CERTIFICATE OF CONFERENCE

      I hereby certify that I have conferred with counsel for the government, Mr.
Sean Beaty, and Mr. Beaty is unopposed to the relief requested herein.

                                     /s/David L.Botsford
                                     DAVID L. BOTSFORD

                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing document was
distributed to all counsel of record via the CM/ECF system on the same day it was
electronically filed with the Clerk of the Court.

                                     /s/David L.Botsford
                                     DAVID L. BOTSFORD




                                       5
      Case 4:18-cr-00575 Document 280 Filed on 09/03/20 in TXSD Page 6 of 7




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

                                        §
In Re Grand Jury Investigation          §         NO. MC16-1947
                                        §

                                      AND

United States Of America                §
                                        §
VS.                                     §         NO. 4:18-CR-00575-1
                                        §
Jack Stephen Pursley                    §

                                    ORDER

       BEFORE THE COURT is Jack Stephen Pursley's unopposed motion to unseal

all documents and the docket sheet in Cause No. MC16-1947 and to include them in

the record on appeal in Cause No. 4:18-CR-00575-1.

       The Court hereby GRANTS the motion and orders the District Clerk to unseal

the docket sheet and all documents filed in Cause No. MC16-1947.

       Signed September ____, 2020.

                                            _____________________
                                            Sim Lake
                                            United States District Judge
      Case 4:18-cr-00575 Document 280 Filed on 09/03/20 in TXSD Page 7 of 7




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

                                        §
In Re Grand Jury Investigation          §          NO. MC16-1947
                                        §

                                      AND

United States Of America                §
                                        §
VS.                                     §          NO. 4:18-CR-00575-1
                                        §
Jack Stephen Pursley                    §

                                     ORDER

       BEFORE THE COURT is Jack Stephen Pursley's unopposed motion to unseal

all documents and the docket sheet in Cause No. MC16-1947 and to include them in

the record on appeal in Cause No. 4:18-CR-00575-1.

       The Court hereby GRANTS the motion and orders the District Clerk to include

in the record in Cause No. 4:18-CR-00575-1 the docket sheet and all documents filed

in Cause No. MC16-1947.

       Signed September ____, 2020.

                                            _____________________
                                            Lynn N. Hughes
                                            United States District Judge
